Mr. Justice McSurely delivered the opinion of the court. 2. Attorney and client, § 138*—when instruments not construed as creating equitable lien for attorney’s fees. Instruments drawn by an attorney for his clients construed as not entitling the attorney to a lien for attorney’s fees enforceable in equity, where the instruments were silent as to any interest created thereby for the attorney’s benefit, and there was no evidence to show that his clients fully understood and agreed that the attorney should have a lien. 3. Arbitration and award, § 74*—when invalidity of award no ground for setting it aside in equity. A court of equity will not assume jurisdiction to set aside a void award of arbitration on the ground that the award is void, for the reason that the death of one of the arbitrators nullified the agreement to arbitrate.